Citation Nr: 1420557	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-24 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in January 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1965 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) from a July 2011 decision of the Department of Veterans Affairs Medical Center (VAMC).

The Appellant and her daughter testified before the undersigned Veterans Law Judge in May 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is incomplete, so remand is necessary.

First, the July 2011 denial of benefits, as cited in the August 2012 Statement of the Case (SOC), is not contained in the claims folder, so it must be obtained.

Second, the August 2012 SOC is internally inconsistent, so the Board does not know the dates of treatment for which reimbursement is sought.  The SOC details the issue as reimbursement for January 13 and 14, 2011, but also references May 12, 2011, three months after the Veteran's death.

Third, the hearing transcript reveals a desire for reimbursement for treatment rendered on January 17, 2011 - which may also be under appeal.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the record is complete and that all records referenced in the SOC to include the July 2011 denial of benefits are on file.

2. Contact the Appellant to determine the dates of treatment for which she is seeking reimbursement.  The Board notes the Veteran was treated at Prairie Ridge Hospital on January 12, 13, 14, and 17, 2011.  Obtain copies of all available clinical documentation pertaining to the Veteran's treatment, not already of record, for incorporation into the claims file.

3. Next, forward the expanded claims file to an appropriate VA medical examiner.

For EACH DATE for which reimbursement is sought, the examiner should opine whether:

a. Is it at least as likely as not (i.e., probability of at least 50 percent), that the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health?

b. If (a) is answered no, was a VA facility feasibly available?  In answering this question, also address whether the use of a VA facility before a private facility would have been considered reasonable by a prudent layperson, taking into consideration the relative distance of the three facilities to the Veteran's home.

In rendering the requested opinions, the examiner is instructed that the question of medical emergency is determined on the basis of what a reasonable lay person would believe at the time of the claimed emergency, rather than medical findings following evaluation. 

A fully reasoned opinion should be provided for all conclusions expressed.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeal
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


